The Court
then ruled, that the plaintiff in error, and the clerk of Calvert county court, show cause, on or before, &c. (a day during the term,) why a transcript of the record of proceedings in this case had not been returned to and filed in this court, according to the command contained in the writ of error.
*88A copy of this rule was served on the plaintiff in error, arid on the clerk of Calvert county court, and a transcript of'the record of proceedings was filed in this court(a).
Boyle now moved the court to affirm the judgment, or dismiss the writ of error. He stated that it appeared by the transcript of the record filed, that the writ of error was made returnable to the last June term of this court, and that this was the regular term for affirming the judgment, it not being a case for argument; and no counsel appearing for the plaintiff in error,
WRIT OF ERROR DISMISSED.

 The clerk had, as he stated, in due time forwarded a transcript of the record by the mail.